DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: claim 1 recites, “laser bream” in line 23, and claim 3 recites, “laser bream” in line 6. Examiner suggests replacing with “laser beam.” Appropriate correction is required.

Claim Interpretation
Claim 3 recites, “wherein the first shield tunnels and the second shield tunnels ... overlap each other along the direction in which the pulsed laser bream [sic] is applied, by a distance in a range of ± 20 µm. According to Applicant’s disclosure, this is indicates that the first shield tunnels and the second shield tunnels may overlap each other by a distance of 20 µm (as shown in Applicant’s Fig. 9C) or less, or may be spaced apart from each other by a distance of 20 µm (as shown in Applicant’s Fig. 9B) or less.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “shield tunnel.” It is unclear what is meant by the term “shield.” That is, does the term shield indicate that the tunnel has a specific structure, and if so, what is that structure?
Claim 1 recites, “fine pores.” The term "fine" is a relative term which renders the claim indefinite.  The term "fine pores" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the term “fine” indicates that the pores have a specific size, and if so, what is that size?
Claim 1 recites, “a sum of the length ... becomes substantially same as the thickness of the workpiece.” The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially [the] same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what length would read on a length that is “substantially” the same as the thickness of the workpiece. For example, would 99%, or 95%, or 85% of the thickness of the workpiece be considered substantially the same as the thickness of the workpiece?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sekita et al. (WO 2008/126742) in view of Takeda et al. (US 2014/0334511).
Regarding claim 1, Sekita discloses a method of processing a plate-shaped workpiece (Figs. 2 and 3, workpiece 4) with a laser beam (Figs. 2 and 3, focused laser beam 5) so as to be divided along a plurality of projected dicing lines (see annotated Fig. 2) on the workpiece, comprising:
a first shield tunnel forming step of forming a plurality of first shield tunnels in the workpiece along the projected dicing lines by applying a pulsed laser beam having a wavelength transmittable through the workpiece to the workpiece along the projected dicing lines while positioning a converged zone of the pulsed laser beam within the workpiece (see annotated Fig. 3(a); a shield tunnel / “channel 8” is formed by condensing the focus of the laser beam within the workpiece; “By adjusting the energy, wavelength and pulse width of the convergent laser beam 5 and the focal length and condensing position of the condensing lens 3 and condensing the ultrashort pulse at a high power density inside the object 4, the beam waist 6 A self-focusing action based on the Kerr effect is generated in the direction of travel from the direction of travel, and a narrow beam propagation channel 8 having a diameter of about the beam waist 6 is formed” [Google Patents machine translation]; regarding Fig. 3, “First, as shown in (a), the beam waist of the laser beam is aligned with the cavity forming distance 57 (about 135 μm) away from the back surface 44 of the workpiece 4 to form the channel 8 by the self-focusing action. Then, it scans once along the scanning direction 47 linearly. Thereby, the cavity row is formed linearly” [Google Patents machine translation]; the “cavity row” corresponds to a plurality of shield tunnels / channels 8 formed along the scanning direction 47);
after the first shield tunnel forming step, a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along thicknesswise directions of the workpiece (see annotated Fig. 3(b); the laser focus position is changed to a position along the thicknesswise direction of the workpiece (that is, the laser focus position is now located above the focus position that was applied to create the first cavity row); and 
after the converged zone position changing step, a second shield tunnel forming step of forming a plurality of second shield tunnels in the workpiece adjacent and parallel to the first shield tunnels along 
the converged zone position changing step and the second shield tunnel forming step are repeated until a sum of a length of the first shield tunnels and a length of the second shield tunnels along the thicknesswise directions of the workpiece becomes substantially same as the thickness of the workpiece (Fig. 3(c) shows wherein another row of shield tunnels / channels 8 are formed; “The height movement and scanning are repeated as many times as necessary” [Google Patents machine translation]; “It is also possible to repeat the height movement and scanning until the beam waist reaches the front surface. By such a method, the formation of the cavity is repeated in the deep part in the object to be processed, so that it is possible to perform processing from partial cutting to full cutting” [Google Patents machine translation]; this indicates that a sum of the length of the first shield tunnels, second shield tunnels, and additional shield tunnels is substantially the same as the thickness of the workpiece).

Sekita does not expressly disclose wherein the first shield tunnels each include fine pores and an amorphous substance surrounding the fine pores.
However, Sekita discloses wherein the workpiece can be glass (“the method ... can be used for dividing a glass substrate” [Abstract]), which is an amorphous substance.
Takeda is directed toward a laser processing method [Title]. Takeda discloses a “shield tunnel forming step” wherein “a plurality of fine holes 231” and “a plurality of amorphous regions 232” [0038] are formed (see also Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first shield tunnels each include fine pores and an amorphous substance surrounding the fine pores. This is merely the simple substitution of one known 

    PNG
    media_image1.png
    399
    628
    media_image1.png
    Greyscale

Fig. 2 of Sekita, annotated

    PNG
    media_image2.png
    401
    792
    media_image2.png
    Greyscale

Fig. 3 of Sekita, annotated
Regarding claim 2, Sekita discloses wherein the first shield tunnels formed in the workpiece have ends exposed on one of opposite surfaces of the workpiece (see Fig. 1, showing first shield tunnel / channel 8 having an end exposed on bottom surface 44 of workpiece 4; additionally, “If the energy enough to maintain the Kerr effect is maintained even on the back surface 44, one of the workpieces in the channel 8 is maintained. Is compressed to the surroundings by the shock wave, and as a result, a thin cavity is formed, and the rest is discharged to the outside from the back surface, or when it is not discharged, a bulge is formed on the back surface 44, and the elongated cavity is 6 is formed over a distance 14 from the back surface 44” [Google Patents machine translation]; stated alternatively, “[t]he substance in the channel is decomposed by the laser beam and the substance is discharged from the back surface to form a cavity in the channel” [Abstract]).

Regarding claim 3, Sekita does not expressly disclose wherein the first shield tunnels and the second shield tunnels formed adjacent and parallel to each other in the workpiece along the thicknesswise directions of the workpiece overlap each other along the direction in which the pulsed laser beam is applied, by a distance in a range of ± 20 µm.
However, Sekita discloses, with regard to Fig. 3, “First, as shown in (a), the beam waist of the laser beam is aligned with the cavity forming distance 57 (about 135 μm) away from the back surface 44 of the workpiece 4 to form the channel 8 by the self-focusing action. Then, it scans once along the scanning direction 47 linearly. Thereby, the cavity row is formed linearly. Next, as shown in (b), the condenser lens 3 is moved along the optical axis direction, and the channel 8 is formed by shifting the height at which the beam waist is formed by the cavity forming distance of about 58 to the front side. Scan again. At this time, since the scanning is performed on the processing line 35 by the first scan, the cavity row is formed so as to be connected almost continuously to the cavity row formed by the first scan” [Google Patents machine translation]. This indicates that the row of second shield tunnels are “connected almost continuously” to the row of first shield tunnels.
Therefore, while Sekita discloses wherein the first shield tunnels and the second shield tunnels are connected almost continuously, Sekita does not expressly disclose wherein the first shield tunnels and the second shield tunnels overlap by a distance in a range of ± 20 µm. As described in the claim 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first shield tunnels and the second shield tunnels overlap each other along the direction in which the pulsed laser beam is applied, by a distance in a range of ± 20 µm. The courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujii et al. (US 2013/0015167) is directed toward a substrate dividing method [Title] wherein a laser beam is condensed within a workpiece, and an amorphous structure is formed [0084].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/E.M.S./             Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761